UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 4, 2013 BIGLARI HOLDINGS INC. (Exact name of registrant as specified in its charter) INDIANA 0-8445 37-0684070 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 17est, Suite 400 San Antonio, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (210) 344-3400 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. On April 4, 2013, the Company held its Annual Meeting of Shareholders (the “Meeting”). The total number of shares of the Company’s common stock voted in person or by proxy at the Meeting was 1,333,295, representing approximately 92.99% of the 1,433,726 shares outstanding and entitled to vote at the Meeting.The matters voted on by shareholders and the number of (and percentage of shares voted at the Meeting represented by) votes cast for, against or withheld, as well as abstentions and broker non-votes, if applicable, with respect to each matter is set forth below. Proposal 1.To elect the nominees listed below as directors of the Company: FOR WITHHOLD Sardar Biglari 983,248 (89.03%) 121,173 (10.97%) Philip L. Cooley 995,805 (90.17%) 108,616 (9.83%) Kenneth R. Cooper 890,218 (80.60%) 214,203 (19.40%) William L. Johnson 969,347 (87.77%) 135,074 (12.23%) James P. Mastrian 981,507 (88.87%) 122,914 (11.13%) Ruth J. Person 859,063 (77.78%) 245,358 (22.22%) There were 228,874 broker non-votes with respect to the election of directors. Proposal 2.To ratify the selection by the Audit Committee of the Board of Directors of the Company of Deloitte & Touche LLP as the Company’s independent registered public accounting firm for the 2013 fiscal year: 1,214,204 (91.06%) 16,136 (1.21%) 102,955 (7.72%) For Against Abstentions Proposal 3.To vote on a non-binding advisory resolution to approve the compensation of the Company’s Named Executive Officers, as described in the Company’s proxy statement with respect to the Meeting: 367,672 (33.29%) 505,345 (45.75%) 231,404 (20.95%) For Against Abstentions Non-votes 3 Proposal 4.To vote on a non-binding advisory resolution to determine the frequency (whether annual, biennial or triennial) with which shareholders of the Company shall be entitled to have an advisory vote on executive compensation: 331,279 (29.99%) 5,813 (0.52%) 538,341 (48.74%) 228,988 (20.73%) 3 Years 2 Years 1 Year Abstentions 4 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Current Report on Form 8-K to be signed on its behalf by the undersigned hereunto duly authorized. April 5, 2013 BIGLARI HOLDINGS INC. By: /s/ Bruce Lewis Name: Bruce Lewis Title: Controller 5
